The defendant’s petition for certification for appeal from the Appellate Court, 44 Conn. App. 294 (AC 14975), is granted, limited to the following issue:
“Whether the Appellate Court properly held that (1) the evidence of the defendant’s alleged marriage in New Jersey did not establish a valid marriage under Connecticut law; and (2) as such, the evidence presented at the defendant’s trial was sufficient to convict the defendant?”
BORDEN, J., did not participate in the consideration or decision of the petition.